People v Crawford (2016 NY Slip Op 03078)





People v Crawford


2016 NY Slip Op 03078


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


887 4119/12

[*1]The People of the State of New York, Respondent,
vRita Crawford, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered June 11, 2013, convicting defendant, upon her plea of guilty, of attempted robbery in the second degree, and sentencing her, as a second felony offender, to a term of three years, unanimously affirmed.
The sentencing court properly found that it had no discretion to defer defendant's mandatory surcharge (see People v Jones __ NY3d __, 2016 NY Slip Op 01208 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK